DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on January 18, 2021.
The applicant’s amendment to Claim 1 has been acknowledged and has necessitated the new grounds of rejection set forth in this office action.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provisional Application No. 62/540,207, filed August 2, 2017, and Provisional Application No. 62/616,264, filed January 11, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827 A1) and further in view of Marti et al. (US 20210030479 A1 with a published PCT having a filing date 6/1/2017).
Regarding Claim 1, Jones et al. hereinafter Jones discloses a system for tracking an object within a surgical field (abstract), the system comprising:
a mesh of cameras distributed around the surgical field, the mesh of cameras including at least three cameras (Fig.14 – 902 two cameras in the camera system, 100 head mounted display can include a , wherein each camera in the mesh of cameras is in a known position and orientation relative to the surgical field (Para [0091] – “In the illustrated example, the camera system 902 includes two sets of cameras spaced apart by a known distance and relative orientation.”, Para [0006] -  “The at least one camera is configured to observe reference markers connected to the head mounted display, reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room.”, therefore the position of the camera on the head mounted display is also known);
a computing system communicatively coupled to the mesh of cameras, the computing system including a processor and a memory device (Para [0006] – “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera.”), the memory device including instructions that, when executed by the processor, cause the computing system to:
determine, from the tracking data, a position and an orientation of the tracked object within a virtual three-dimensional coordinate system (Para [0093] – “The patient model coordinates data can be generated based on the position and orientation of the tracking markers 906 attached to the patient transformed to the unified coordinate system, and the tool coordinates data can be generated based on the position and orientation of the tracking markers 908 attached to the surgery tool transformed to the unified coordinate system.”, Abstract – “The computer equipment generates a three dimensional anatomical model using patient data created by medical imaging equipment, and rotates and scales at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers,” therefore the position and orientation of the tool are tracked in a three-dimensional coordinate system) ; and
output the position and the orientation of the tracked object (Para [0093] – “ the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”).
Conversely Jones does not teach receive synchronized image captures from the at least three cameras in the mesh of cameras wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object within the surgical field;
analyze the synchronized image captures, to detect that a sight line from at least one camera of the at least three cameras to the tracked object is at least partially obstructed;
generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two image captures of at least two cameras of the at least three cameras, the tracking data generated without using an image capture corresponding to the at least one camera with the sight line at least partially obstructed;
However Haverkamp discloses receive synchronized image captures from the at least three cameras in the mesh of cameras (Para [0075] – “This enables for example an automated, temporal synchronization of the external tracking sensor 32 (cameras 34, 36) and of the mobile computer device 20 with the first optical sensor 22 incorporated therein.”, the first optical sensor is a camera embedded in the mobile computer however Para [0031] discloses that the external tracking sensor may comprise more than two cameras) wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object (Para [0070] – “a pose determination unit 30 comprising a tracking sensor 32 for capturing data with regard to the position and location of the mobile computer device 20. Said tracking sensor 32 is embodied as an external tracking sensor”) within the surgical field (Jones discloses a mesh of cameras in a surgical field as sited above);
analyze the synchronized image captures, to detect that a sight line from at least one camera of the at least three cameras to the tracked object is at least partially obstructed (Para [0038] – “it would ;
the tracking data generated without using an image capture corresponding to the at least one camera with the sight line at least partially obstructed (Para [0038] – “The control unit may be configured not to use, or to use only in part, the image data of the external tracking sensor for the determination of the spatial coordinates of the measurement object if, on the basis of the image data captured by the third optical sensor, it is ascertained that the external tracking sensor is not imaged or is only partly imaged in said image data.” the external tracking sensors are the markers in the field of view of the third optical sensor);
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Conversely Jones and Haverkamp do not teach generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras, wherein the tracking data is generated from information extracted from at least two image captures of at least two cameras of the at least three cameras
However Marti et al. hereinafter Marti discloses generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras (Para [0153] – “Having multiple Optical wherein the tracking data is generated from information extracted from at least two image captures of at least two cameras of the at least three cameras (Para [0153] – “Having multiple Optical Tracking Systems 10 in parallel enable to increase the working volume by covering it with multiple cameras 11”, as shown in Fig. 1 optical tracking system 10 contains two cameras therefore when multiple optical tracking systems are used there are at least three cameras additionally because each optical sensor contains two cameras it is interpreted at least two cameras would generate tracking data),
Jones and Marti are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the generation of tracking data using only the mesh of cameras of Marti to achieve the same results. One would have motivation to combine because it “drastically simplifies data fusion for subsequent treatment and visualization” (Para [0004]).
Regarding Claim 2, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Haverkamp does not teach the instructions to analyze the synchronized image captures further includes instructions that cause the computing system to:
determine a tracking strength indicator for each image in the synchronized image captures; and
utilize each image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold.
the instructions to analyze the synchronized image captures (Para [0038] – “it would be possible to recognize, for example, if one or both stationary cameras of the external tracking sensor temporarily cannot optically capture the mobile terminal at all, since for example a human or an object is obstructing the field of view.”) further includes instructions that cause the computing system to:
determine a tracking strength indicator for each image in the synchronized image captures (Para [0038] – “The control unit may be configured not to use, or to use only in part, the image data of the external tracking sensor for the determination of the spatial coordinates of the measurement object if, on the basis of the image data captured by the third optical sensor, it is ascertained that the external tracking sensor is not imaged or is only partly imaged in said image data.”, therefore the external tracking sensors (cameras 34, 36) are the markers and it is interpreted the tracking strength indicator would be based on the number of cameras viewed in the line of sight of the third optical sensor); and
utilize each image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold (Para [0038] - “In this case, therefore, data of one or both stationary cameras of the tracking sensor which at times do not optically capture the mobile computer device would not be taken into account in these time intervals.”, therefore if image data is used from a camera the tracking strength for that camera exceeds a predetermined threshold).
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Regarding Claim 3, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely Jones does not teach the instructions to determine the tracking strength indicator include instructions that determine how much of an aspect of the tracked object is occluded in each image of the synchronized image captures.
However Haverkamp discloses the instructions to determine the tracking strength indicator include instructions that determine how much of an aspect of the tracked object is occluded in each image of the synchronized image captures (Para [0038] – “Consequently, it would be possible to recognize, for example, if one or both stationary cameras of the external tracking sensor temporarily cannot optically capture the mobile terminal at all, since for example a human or an object is obstructing the field of view. The control unit may be configured not to use, or to use only in part, the image data of the external tracking sensor for the determination of the spatial coordinates of the measurement object if, on the basis of the image data captured by the third optical sensor, it is ascertained that the external tracking sensor is not imaged or is only partly imaged in said image data.” Therefore it is interpreted the control unit determines how much of each marker (cameras 34, 36) is in the field of view of the third optical sensor).
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Regarding Claim 4, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claims 1, 2, and 3.
Conversely Jones does not teach the tracked object includes a tracking frame with a plurality of tracking markers; and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures.
However Haverkamp discloses the tracked object includes a tracking frame with a plurality of tracking markers (Para [0038] - the two cameras/markers are in fixed positions one to the other); and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures (Para [0038] – “The control unit may be configured not to use, or to use only in part, the image data of the external tracking sensor for the determination of the spatial coordinates of the measurement object if, on the basis of the image data captured by the third optical sensor, it is ascertained that the external tracking sensor is not imaged or is only partly imaged in said image data”, therefore it is interpreted that the number of tracking sensors captured in the imaging data determines how much of the object occluded).
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Regarding Claim 7, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 1.
Jones further teaches the system further comprising a display configured to receive and display the position and the orientation of the tracked object (Para [0093] – “ the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”, Para [0094] – “The image generator 918 transforms the patient model (e.g., from the imaging equipment 830) to a present perspective view of a wearer of the HMD 100 mapped to a corresponding object within the FOV of the display screen 110 which is modeled by the patient model. The image generator 918 provides video generated based on the transformed patient model to the HMD 100”).
Regarding Claim 13, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 1.
Jones further discloses a wearable headset configured to display data corresponding to the position and the orientation of the tracked object, overlaid with at least one of the tracked object, an instrument attached to the tracked object, or an anatomical element attached to the tracked object (Para [0093] – “ the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”, Para [0094] – “The image generator 918 transforms the patient model (e.g., from the imaging equipment 830) to a present perspective view of a wearer of the HMD 100 mapped to a corresponding object within the FOV of the display screen 110 which is modeled by the patient model. The image generator 918 provides video generated based on the transformed patient model to the HMD 100 for display as a visual model that is dynamically oriented and scaled as a graphical overlay on the surgical site 804”, Fig. 14 shows markers 908 that are attached to the surgical tool therefore it is interpreted both the tool and the markers would be displayed).
Regarding Claim 14, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claims 1 and 13.
Jones further discloses the wearable headset includes one of the at least three cameras in the mesh of cameras (Para [0032] – “The HMD 100 may include at least one camera facing away from the user that outputs video and/or other images for processing and relay to other HMDs 100 worn by other personnel assisting with the procedure, to other display devices, and/or to a video server for storage.”, Para [0091] – “The camera system 902 can include a plurality of cameras that are spaced apart at defined locations within an operating room and each having a field of view that can observe objects to be tracked.”, Fig.14 shows camera system 902 having 2 cameras therefore the camera on the headset is a third camera in the mesh of cameras.)
Regarding Claim 15, Jones discloses a method (Para [0129] – “Aspects of the present disclosure are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the disclosure.”) comprising:
a processor in communication with memory storing instructions for tracking an object within a surgical field, which when executed by the processor (Para [0006] – “The computer equipment is configured to compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera.” Therefore it is interpreted there is a memory as part of the computer to store the instructions to compute the location and orientation of markers), cause the processor to:
determining, based on the tracking data, a position and an orientation of the tracked object within a virtual three-dimensional coordinate system (Para [0093] – “The patient model coordinates data can be generated based on the position and orientation of the tracking markers 906 attached to the 908 attached to the surgery tool transformed to the unified coordinate system.”, Abstract – “The computer equipment generates a three dimensional anatomical model using patient data created by medical imaging equipment, and rotates and scales at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers,” therefore the position and orientation of the tool are tracked in a three-dimensional coordinate system); and
outputting the position and the orientation of the tracked object (Para [0093] – “the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”).
Conversely Jones does not teach receiving synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras distributed around the surgical field, the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object within the surgical field;
analyzing the synchronized image captures, including the first image, the second image, and the third image, to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image;
However Haverkamp discloses receiving synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras (Para [0075] – “This enables for example an automated, temporal synchronization of the external tracking sensor 32 (cameras 34, 36) and of the mobile computer device 20 with the first optical sensor 22 incorporated therein.”, the first optical sensor is a camera embedded in the mobile computer however distributed around the surgical field (Jones discloses a mesh of cameras distributed in a surgical field as cited above in Claim 1), the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object (Para [0070] – “a pose determination unit 30 comprising a tracking sensor 32 for capturing data with regard to the position and location of the mobile computer device 20. Said tracking sensor 32 is embodied as an external tracking sensor”) within the surgical field (Jones discloses a mesh of cameras distributed in a surgical field as cited above in Claim 1);
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Conversely Jones and Haverkamp do not teach analyzing the synchronized image captures, including the first image, the second image, and the third image, to generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image.
However Marti discloses analyzing the synchronized image captures (Para [0153] – “Using several Optical Tracking Systems 10 with such synchronization enable to timeslot their acquisition so that there is no cross-talk between them”), including the first image, the second image, and the third image (Para [0153] – “Having multiple Optical Tracking Systems 10 in parallel enable to increase the working volume by covering it with multiple cameras 11”, Abstract – “The Optical Tracking System has processing means to compute the pose (position+translation) of the Markers (20) and transfer them to a Tablet computer (40) via Communication Means (30)”, Fig. 1 shows each optical tracking system 10 includes two cameras 11 therefore when multiple optical tracking systems are used there are at least three cameras providing images), to generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras (Abstract – “The Optical Tracking System has processing means to compute the pose (position+translation) of the Markers (20) and transfer them to a Tablet computer (40) via Communication Means (30)”, therefore tracking data is generated and processed for the tracked object [markers] using the optical tracking system [mesh of cameras], wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image (Para [0153] – “Having multiple Optical Tracking Systems 10 in parallel enable to increase the working volume by covering it with multiple cameras 11”, as shown in Fig. 1 optical tracking system 10 contains two cameras therefore when multiple optical tracking systems are used there are at least three cameras additionally because each optical sensor contains two cameras it is interpreted at least two cameras would provide two images to generate tracking data).
Jones and Marti are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the generation of tracking data using only the mesh of cameras of Marti to achieve the same results. One would have motivation to combine because it “drastically simplifies data fusion for subsequent treatment and visualization” (Para [0004]).
Regarding Claim 16, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 15.
determining a tracking strength indicator for each image in the synchronized image captures; and
utilizing each image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold.
However Haverkamp discloses determining a tracking strength indicator for each image in the synchronized image captures (Para [0038] – “The control unit may be configured not to use, or to use only in part, the image data of the external tracking sensor for the determination of the spatial coordinates of the measurement object if, on the basis of the image data captured by the third optical sensor, it is ascertained that the external tracking sensor is not imaged or is only partly imaged in said image data.”, therefore the external tracking sensors (cameras 34, 36) are the markers and it is interpreted the tracking strength indicator would be based on the number of cameras viewed in the line of sight of the third optical sensor); and
utilizing each image of the synchronized image captures that includes a tracking strength indicator that exceeds a predetermined threshold (Para [0038] - “In this case, therefore, data of one or both stationary cameras of the tracking sensor which at times do not optically capture the mobile computer device would not be taken into account in these time intervals.”, therefore if image data is used from a camera the tracking strength for that camera exceeds a predetermined threshold).
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Regarding Claim 17, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claims 15 and 16.
Conversely Jones does not teach determining the tracking strength indicator includes determining how much of an aspect of the tracked object is occluded in each image of the synchronized image captures.
However Haverkamp discloses determining the tracking strength indicator includes determining how much of an aspect of the tracked object is occluded in each image of the synchronized image captures (Para [0038] – “Consequently, it would be possible to recognize, for example, if one or both stationary cameras of the external tracking sensor temporarily cannot optically capture the mobile terminal at all, since for example a human or an object is obstructing the field of view. The control unit may be configured not to use, or to use only in part, the image data of the external tracking sensor for the determination of the spatial coordinates of the measurement object if, on the basis of the image data captured by the third optical sensor, it is ascertained that the external tracking sensor is not imaged or is only partly imaged in said image data.” Therefore it is interpreted the control unit determines how much of each marker (cameras 34, 36) is in the field of view of the third optical sensor).
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
Regarding Claim 18, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claims 15 and 16.
the tracked object includes a tracking frame with a plurality of tracking markers; and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures.
However Haverkamp discloses the tracked object includes a tracking frame with a plurality of tracking markers (Para [0038] - the two cameras/markers are in fixed positions one to the other); and
determining how much of the aspect of the tracked object is occluded includes determining how many of the plurality of tracking markers are visible in each image of the synchronized image captures (Para [0038] – “The control unit may be configured not to use, or to use only in part, the image data of the external tracking sensor for the determination of the spatial coordinates of the measurement object if, on the basis of the image data captured by the third optical sensor, it is ascertained that the external tracking sensor is not imaged or is only partly imaged in said image data”, therefore it is interpreted that the number of tracking sensors captured in the imaging data determines how much of the object occluded).
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]). 
Regarding Claim 20, Jones discloses At least one non-transitory machine-readable medium including instructions for tracking an object within a surgical field, which when executed by a processor, cause the processor to (Para [0006] – “The computer equipment is configured to compute the relative :
determine, based on the tracking data, a position and an orientation of the tracked object within a virtual three-dimensional coordinate system (Para [0093] – “The patient model coordinates data can be generated based on the position and orientation of the tracking markers 906 attached to the patient transformed to the unified coordinate system, and the tool coordinates data can be generated based on the position and orientation of the tracking markers 908 attached to the surgery tool transformed to the unified coordinate system.”, Abstract – “The computer equipment generates a three dimensional anatomical model using patient data created by medical imaging equipment, and rotates and scales at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers,” therefore the position and orientation of the tool are tracked in a three-dimensional coordinate system); and
output the position and the orientation of the tracked object (Para [0093] – “the relative positioning component 916 outputs sight coordinates data, patient model coordinates data, and tool coordinates data to an image generator 918.”).
Conversely Jones does not teach receive synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras distributed around the surgical field, the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object within the surgical field;
analyze the synchronized image captures, including the first image, the second image, and the third image, to generate tracking data for the tracked object, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image;
However Haverkamp discloses receive synchronized image captures from a plurality of cameras in a mesh of cameras, wherein the plurality of cameras includes at least three cameras (Para [0075] – “This enables for example an automated, temporal synchronization of the external tracking sensor 32 (cameras 34, 36) and of the mobile computer device 20 with the first optical sensor 22 incorporated therein.”, the first optical sensor is a camera embedded in the mobile computer however Para [0031] discloses that the external tracking sensor may comprise more than two cameras)  distributed around the surgical field (Jones discloses a mesh of cameras distributed in a surgical field as cited above in Claim 1), the received synchronized image captures including a first image from a first camera, a second image from a second camera, and a third image from a third camera, wherein at least a portion of the synchronized image captures include information indicative of a position and orientation of a tracked object (Para [0070] – “a pose determination unit 30 comprising a tracking sensor 32 for capturing data with regard to the position and location of the mobile computer device 20. Said tracking sensor 32 is embodied as an external tracking sensor”) within the surgical field (Jones discloses a mesh of cameras distributed in a surgical field to track an object as cited above in Claim 1);
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the obstruction analysis of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “the bandwidth or computing power can be saved and the stability of the so-called position fix can also be increased.” (Para [0038]).
analyzing the synchronized image captures, including the first image, the second image, and the third image, to generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras, wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image.
However Marti discloses analyzing the synchronized image captures (Para [0153] – “Using several Optical Tracking Systems 10 with such synchronization enable to timeslot their acquisition so that there is no cross-talk between them”), including the first image, the second image, and the third image (Para [0153] – “Having multiple Optical Tracking Systems 10 in parallel enable to increase the working volume by covering it with multiple cameras 11”, Abstract – “The Optical Tracking System has processing means to compute the pose (position+translation) of the Markers (20) and transfer them to a Tablet computer (40) via Communication Means (30)”, Fig. 1 shows each optical tracking system 10 includes two cameras 11 therefore when multiple optical tracking systems are used there are at least three cameras providing images), to generate tracking data for the tracked object using only data captured by cameras of the mesh of cameras (Abstract – “The Optical Tracking System has processing means to compute the pose (position+translation) of the Markers (20) and transfer them to a Tablet computer (40) via Communication Means (30)”, therefore tracking data is generated and processed for the tracked object [markers] using the optical tracking system [mesh of cameras], wherein the tracking data is generated from information extracted from at least two of the first image, the second image, and the third image (Para [0153] – “Having multiple Optical Tracking Systems 10 in parallel enable to increase the working volume by covering it with multiple cameras 11”, as shown in Fig. 1 optical tracking system 10 contains two cameras therefore when multiple optical tracking systems are used there are at least three cameras additionally because each optical sensor contains two cameras it is interpreted at least two cameras would provide two images to generate tracking data).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the generation of tracking data using only the mesh of cameras of Marti to achieve the same results. One would have motivation to combine because it “drastically simplifies data fusion for subsequent treatment and visualization” (Para [0004]).
Claims 5, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827), Marti et al. (US 20210030479 A1 with a published PCT having a filing date 6/1/2017) and further in view of Lampotang et al. (US 20100159434 A1).
Regarding Claim 5, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 1.
Jones further teaches the mesh of cameras includes at least two pairs of cameras, each pair of cameras including two cameras fixedly positioned in a respective housing (Fig. 14 shows two cameras which are interpreted to each be a pair of cameras in a housing with the white portion being the housing and black portions being the cameras); and
the tracked object includes a plurality of reflective marker components arranged rigidly in a specified orientation to one another (Para [0091] – “The position tracking system 810 may use active optical markers (e.g., light emitting sources), passive optical markers (e.g., light reflectors)”, Fig.14 shows the markers used on the table, patient, tool, and the head mounted display (904, 906, 908, and 910) which appear to be arranged rigidly in a specified orientation) the plurality of reflective marker components being attachable as a rigid structure to a surgical instrument or an anatomy of a patient (Fig.14 shows the markers used on the table, patient, tool, and the head mounted display (904, 906, , and 910) which appear to be arranged on a rigid structure to be attached to the table, patient, tool, or head mounted display).
Conversely Jones does not teach that the cameras are infrared cameras.  Jones also does not teach that the markers are infrared-reflective markers.
However Lampotang et el. hereinafter Lampotang discloses infrared cameras and infrared-reflective markers (Para [0050] – “This particular system uses IR cameras 301 to track fiducial markers (reflective balls 302 a, 302 b, and 302 c)”).
Lampotang also discloses infrared-reflective marker components arranged rigidly in a specified orientation to one another (Para [0050] – “Each ball has a predefined relative position to the other two balls.”)
Jones and Lampotang are both analogous arts considering they are both in the field of position tracking using cameras and markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the infrared cameras and markers of Lampotang to achieve the same results. One would have motivation to combine because “the cameras 301 see only the reflective balls (302 a, 302 b, and 302 c) in the image plane” (Para [0050]) therefore it is easy for the camera to detect the position of the markers with the infrared cameras and reflective markers.
Regarding Claim 6, Jones, Haverkamp, Marti, and Lampotang disclose all the elements of the claimed invention as cited in Claims 1 and 5.
Jones further teaches the mesh of cameras includes at least three pairs of cameras (Fig. 14 shows two cameras which are interpreted to each be a pair of cameras in a housing with the white portion being the housing and black portions being the cameras, Para [0032] – “When more than one camera is connected to the HMD 100, video streams from the cameras can be provided to an ; and
Conversely Jones does not teach infrared cameras 
the computing system is configured to generate the tracking data using synchronized image captures from any two of the at least three pairs of infrared cameras.
However Lampotang discloses infrared cameras (Para [0050] – “This particular system uses IR cameras 301 to track fiducial markers (reflective balls 302 a, 302 b, and 302 c)”)
the computing system is configured to generate the tracking data using synchronized image captures from any two of the at least three pairs of infrared cameras (Para [0050] – “Triangulating and matching the balls from at least two camera views can facilitate calculation of the 3-D position and orientation of the balls.”).
Jones and Lampotang are both analogous arts considering they are both in the field of position tracking using cameras and markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the infrared cameras and markers of Lampotang to achieve the same results. One would have motivation to combine because “the cameras 301 see only the reflective balls (302 a, 302 b, and 302 c) in the image plane” (Para [0050]) therefore it is easy for the camera to detect the position of the markers with the infrared cameras and reflective markers.
Regarding Claim 10, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Jones does not teach receive synchronized image captures from the additional camera.
receive synchronized image captures from the additional camera (Para [0075] – “This enables for example an automated, temporal synchronization of the external tracking sensor 32 (cameras 34, 36) and of the mobile computer device 20 with the first optical sensor 22 incorporated therein.”, the first optical sensor is a camera embedded in the mobile computer however Para [0031] discloses that the external tracking sensor may comprise more than two cameras therefore it interpreted that if a camera is added to the system it would also be synchronized).
Jones and Haverkamp are both analogous arts considering they are both in the field of position tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the synchronization of Haverkamp to achieve the same results. One would have motivation to combine because the motion is relative compared to another object and “A synchronization as presented above with the aid of the temporally varied representation and/or position of the optical marker on the display is thus significantly more elegant and more autonomous.” (Para [0046]). 
Conversely Jones does not teach the instructions further cause the computing system to add an additional camera to the mesh of cameras (Para [0050] – “Triangulating and matching the balls from at least two camera views can facilitate calculation of the 3-D position and orientation of the balls.”, therefore it is interpreted there are instructions to add camera(s) additional to the at least two when matching of the reflective balls occurs in more than two images).
Jones and Lampotang are both analogous arts considering they are both in the field of position tracking using cameras and markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the camera calibration of Lampotang to achieve the same results. One would have motivation to combine because “the marker 
Regarding Claim 11, Jones, Haverkamp, Marti, and Lampotang disclose all the elements of the claimed invention as cited in Claims 1 and 10.
Conversely Jones does not teach the instructions further cause the computing system to calibrate the additional camera including determining a position and an orientation of the additional camera relative to a virtual three-dimensional coordinate system that encompasses a working portion of the surgical field.
However Lampotang discloses the instructions further cause the computing system to calibrate the additional camera including determining a position and an orientation of the additional camera relative to a virtual three-dimensional coordinate system that encompasses a working portion of the surgical field (Para [0050] – “The cameras are first calibrated by having them all view an object of predefined dimensions. Then the relative position and orientation of each camera can be calculated. After calibration, each camera searches each frame's images for the markers attached to the lens; then the marker position information from multiple cameras is combined to create a 3-D position and orientation of the tracked object” therefore each camera is calibrated as I is added to the system and the position and orientation of the camera is relative to a 3-D coordinate system). 
Jones and Lampotang are both analogous arts considering they are both in the field of position tracking using cameras and markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the camera calibration of Lampotang to achieve the same results. One would have motivation to combine because “the marker position information from multiple cameras is combined to create a 3-D position and orientation of the tracked object” (Para [0050]).
Regarding Claim 12, Jones, Haverkamp, Marti, and Lampotang disclose all the elements of the claimed invention as cited in Claims 1, 10, and 11.
Jones further teaches cause the computing system to measure a position and an orientation of the additional camera relative to at least one other camera of the mesh of cameras (Para [0091] – “In the illustrated example, the camera system 902 includes two sets of cameras spaced apart by a known distance and relative orientation.” Therefore it is interpreted the distance and orientation between each camera is measured and stored by the computer equipment).
Conversely Jones does not teach the instructions to calibrate the additional camera 
However Lampotang discloses the instructions to calibrate the additional camera (Para [0050] – “The cameras are first calibrated by having them all view an object of predefined dimensions.”, therefore when a camera is added it is calibrated)
Jones and Lampotang are both analogous arts considering they are both in the field of position tracking using cameras and markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the camera calibration of Lampotang to achieve the same results. One would have motivation to combine because “the marker position information from multiple cameras is combined to create a 3-D position and orientation of the tracked object” (Para [0050]).
Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160225192 A1) in view of Haverkamp (US 20170292827), Marti et al. (US 20210030479 A1 with a published PCT having a filing date 6/1/2017), and further in view of Popovic et al. (WO 2017115227 A1).
Regarding Claim 8, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 1.
a controller configured to:
receive the position and the orientation of the tracked object; and
control a surgical tool such that the surgical tool is activated only when the position and orientation of the surgical tool is within a specified range of positions and orientations.
However Popovic et al. hereinafter Popovic discloses a controller configured to (Page 1 technical field – “This invention pertains a robot, a robot controller, and a method of robot guidance using captured images of the robot.”):
receive the position and the orientation of the tracked object (Pg.14 Para 3 – “Accordingly, in this version of robotic system 20, the image processor may be configured to detect and track the reference object”, Pg.14 Para 4 – “Robot control can be position based”, therefore the position and orientation of the tool (end effector) are received by the robot controller); and
control a surgical tool such that the surgical tool is activated only when the position and orientation of the surgical tool is within a specified range of positions and orientations (Pg.14 Para.4 - “Robot control can be position based: the robot motors are moved in robot joint space to move end-effector 42 from an initial position and orientation to the planned position and orientation.”, therefore it is interpreted that the movement to next planned position and orientation of the end effector would not occur until the end effector is in the defined first planned position and orientation as cited from Pg.14, it can also be interpreted that the initial position cited from Pg. 14 is a planned position therefore the end effector would only be activated to move to the next planned positon after it is within the specified planned position).
Jones and Popovic are both analogous arts considering they are both in the field of image based guidance in a surgical field.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the controlling of 
Regarding Claim 9, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Jones does not teach a surgical robot configured to:
receive the position and the orientation of the tracked object; and
actuate a surgical tool in response to the position and the orientation of the tracked object.
However Popovic discloses a surgical robot configured to (Page 1 technical field – “This invention pertains a robot, a robot controller, and a method of robot guidance using captured images of the robot.”):
receive the position and the orientation of the tracked object (Pg.14 Para 3 – “Accordingly, in this version of robotic system 20, the image processor may be configured to detect and track the reference object”, Pg.14 Para 4 – “Robot control can be position based”); and
actuate a surgical tool in response to the position and the orientation of the tracked object (Pg.14 Para 4 – “Robot control can be position based”, therefore the surgical tool is robotically moved in response to the position of the tracked tool (end effector)).
Jones and Popovic are both analogous arts considering they are both in the field of image based guidance in a surgical field.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the controlling of movement of the surgical tool of Popovic to achieve the same results. One would have motivation to combine “To improve workflow and accuracy and allow consistent tool placement” (Pg.1 Background and Summary Para 1).
Regarding Claim 19, Jones, Haverkamp, and Marti disclose all the elements of the claimed invention as cited in Claims 15 and 16.
Conversely Jones does not teach a surgical robot configured to:
receive the position and the orientation of the tracked object with a surgical robot; and
with the surgical robot, actuating a surgical tool in response to the position and the orientation of the tracked object.
However Popovic discloses a surgical robot configured to (Page 1 technical field – “This invention pertains a robot, a robot controller, and a method of robot guidance using captured images of the robot.”):
receive the position and the orientation of the tracked object with a surgical robot (Pg.14 Para 3 – “Accordingly, in this version of robotic system 20, the image processor may be configured to detect and track the reference object”, Pg.14 Para 4 – “Robot control can be position based”); and
with the surgical robot, actuating a surgical tool in response to the position and the orientation of the tracked object (Pg.14 Para 4 – “Robot control can be position based”, therefore the surgical tool is robotically moved in response to the position of the tracked tool (end effector)).
Jones and Popovic are both analogous arts considering they are both in the field of image based guidance in a surgical field.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Haverkamp to incorporate the controlling of movement of the surgical tool of Popovic to achieve the same results. One would have motivation to combine “To improve workflow and accuracy and allow consistent tool placement” (Pg.1 Background and Summary Para 1).


Response to Arguments
Applicant’s arguments, see pages 7-8, filed January 18, 2021, with respect to the rejection of claims 1, 15, and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Marti et al. (US 20210030479 A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.C.L./              Examiner, Art Unit 3793               

/SERKAN AKAR/              Primary Examiner, Art Unit 3793